Exhibit 99.1 Atara Bio Announces First Quarter 2016 Financial Results and Recent Highlights SOUTH SAN FRANCISCO, Calif., May 5, 2016 (GLOBE NEWSWIRE) Atara Biotherapeutics, Inc. (Nasdaq:ATRA), a biopharmaceutical company focused on developing meaningful therapies for patients with severe and life-threatening diseases that have been underserved by scientific innovation, today reported financial results for the first quarter ended March 31, 2016 and recent operational highlights. “We continue to advance our allogeneic T-cell therapy platform, including our EBV, CMV and WT1 product candidates,” said Isaac Ciechanover, Chief Executive Officer and President of Atara Bio. “This quarter we prepared for the initiation of our upcoming expanded access trial for our EBV-CTLs and advanced our discussions with the FDA for the planned pivotal trials and associated manufacturing. We have also continued our discussions with EMA regarding late stage development to support registration. In addition, we have expanded our efforts beyond hematologic malignancies to EBV-related solid tumors such as nasopharyngeal carcinoma as well as autoimmune conditions.” Recent Highlights and Upcoming Milestones · Executed on key milestones towards late-stage clinical development for the Company’s allogeneic Epstein-Barr virus Cytotoxic T-lymphocyte (EBV-CTL) product candidate, including: o Preparing to initiate a multi-center expanded access trial of EBV-CTL at transplant centers in the U.S. in the second quarter of 2016. o Planning for the commencement of two pivotal clinical trials of EBV-CTL for rituximab-refractory EBV Post-Transplant Lymphoproliferative Disorder (EBV-PTLD) following hematopoietic cell transplant (HCT) as well as solid organ transplant (SOT) towards the end of 2016. · Granted orphan drug designation by both the U.S. Food and Drug Administration (FDA) and the European Medicines Agency (EMA) for EBV-CTL for the treatment of patients with EBV-PTLD. Also accepted into the EMA’s Adaptive Pathways project, and intend to seek scientific advice from the EMA later this year. · Transferred IND from Memorial Sloan Kettering (MSK) to Atara Bio for the Company’s Cytomegalovirus Cytotoxic T-Lymphocyte (CMV-CTL) product candidate. · The Company plans to discuss clinical trial design for CMV-CTLs with FDA this year and intends to commence a late stage trial for the treatment of CMV infection in 2017. · Collaborating investigators at QIMR Berghofer Medical Research Institute presented positive clinical data including survival benefit with autologous targeted EBV-CTLs for the treatment of EBV-associated nasopharyngeal cancer (NPC) at the 2016 American Association for Cancer Research (AACR) Annual Meeting. · Initial data related to the treatment of EBV-associated NPC with allogeneic EBV-CTLs to be presented by the Company’s collaborating investigators, MSK, during the upcoming American Society of Clinical Oncology (ASCO) Annual Meeting to be held in Chicago, Illinois from June 3-7. · Initial safety data from the open-label dose escalation portion of the Activin A inhibitor, STM 434, Phase 1 trial in advanced solid tumors to be presented during the upcoming ASCO Annual Meeting.
